Deemer, J.—
(concurring). I agree to the conclusion of the majority, but I do so upon the ground that the railway company was attempting to enforce a penalty against the shipper for overloading a car rather than a schedule rate for shipping goods. The witnesses for defendant say that the arbitrary charge was intended as a penalty for overloading an 'emigrant car, and not as the schedule rate for shipping the goods. But for the alleged overloading no such charges as were attempted here would have been exacted. There is no pretense that there was any collusion between defendant’s agent in Missouri and plaintiff, nor was there any purpose upon the part of either to avoid the interstate commerce act. The railway company, in exacting the additional charge, was attempting to enforce a penalty for overloading, and not .trying to collect its schedule rate for shipping cattle. No question of discrimination is before us. It is this which distinguishes the case from Texas Co. v. Mugg (U. S.) 26 Sup. Ct. 628, 50 L. Ed. 1011.